          Case 1:18-cv-02689-JGK Document 60 Filed 11/29/18 Page 1 of 2




                                       November 28, 2018


                                                                                    Writer’s Direct Contact
                                                                                        (415) 512-4089
                                                                                     (415) 512-4077 FAX
                                                                                   Elizabeth.Kim@mto.com

Hon. John G. Koeltl
United States District Judge
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Nat’l Fair Housing Alliance v. Facebook, Inc., No. 1:18-cv-02689-JGK

Dear Judge Koeltl:

        The parties in the above case submit this letter respectfully requesting a short continuance
of the oral argument just set by the Court for December 13, 2018, at 10:30 am (Dkt. No. 34) until
the week of January 7, 2019, due to scheduling conflicts. Katie Rosenfeld, counsel for plaintiffs,
has authorized me to represent to the Court that plaintiffs join defendant Facebook in making this
request.

        Facebook’s lead counsel, Rose Ring from Munger, Tolles & Olson LLP (“MTO”), has a
hearing in another case in California on December 13, and other professional and personal
commitments in California during that week. Facebook’s in-house counsel is also unable to
travel to New York between December 10 and 12. During the week of December 17,
Facebook’s lead counsel is out of the office for personal travel that has been scheduled for
months and is nonrefundable. The only other MTO partner on the case is set to be in trial in
Florida from December 10 until 21. Counsel for both parties are out of the office during the
week of December 24, 2018.
             Case 1:18-cv-02689-JGK Document 60 Filed 11/29/18 Page 2 of 2



Hon. John G. Koeltl
November 28, 2018
Page 2

       Given the above scheduling conflicts and intervening holidays, the parties respectfully
request a continuance of the oral argument set for December 13, 2018 until the week of
January 7, 2019. The parties are available any day during that week that is convenient for the
Court.

                                                 Very truly yours,

                                                 /s/ Elizabeth A. Kim

                                                 Elizabeth A. Kim




40696465.1
